The opinion of the Court was delivered by
Coloock, J.
In this case there is no fraud alleged on the part of the administrator, and it is certainly different from the concealment of a will. “If administration be regularly granted, and afterwards, for cause, repealed, all lawful acts by the first administrator remain good; so, if *721administration be regularly granted to him to whom *it does not r*g>jo belong, and afterwards repealed upon a citation, all acts by the L first administrator are good ; as if he gires the goods of the intestate to another.” 1 Com. Dig. 375, tit. Administrator, b. 8. See, also, 2 Jac. L. D. by T. E. Tomlins. Where an administration, which has been granted, is properly revoked, the latter administrator may sue the former for money had and received, or trover for any goods remaining in his possession, by him converted, or not duly administered. Any other doctrine would be fraught with the most monstrous inconvenience. The community, who are not under the authority of judicial power, should be certain of protection in their rights.
The motion must be granted.
Johnson, Hugee, and Hora, JJ., concurred.
See Dud. 1, 11, Vance v. Davenport, Moore v. Smith, Columbia, Dec., 1855. 11 Rich.